department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date date uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v v py e a explanations of items schedule number or exhibit b86-a orm rev date name of taxpayer tax identification_number ptt gaan year period anded a ’ issues pincite otzanizawu o avaated entity ‘ ‘8 appears to have no sec_501 social welfare activities other than licensed bingos in the ana me sale of charity game tickets at these events the monies earned therefrom are transferred to the -anwenen - for their operation the organization has previously agreed to the wagering and excise_taxes eatned from the sale of charity game tickets delinquent forms 11-c and were secured taxes due will be billed by the service_center under sec_4401 and sec_4411 of the internal_revenue_code ' i appears to have no proper record keeping procedures and accurate documentation of any of it's exempt_activities forms were not filed prior to the audit date even though the organization had in excess of the big_number gross_receipts filing requirement from bingo alone delinquent forms were secured for the accounting periods and facts _ a purtnose stated is to serve the of -is exempt from federal_income_tax under internal reveme cade sec_501 the jandtounitethe in friendship spirit co-operation and the maintenance of the area county and to promote the general welfare of the communities and support the activities of th membership is open to any person years of age or older membership dues are dollar_figure and are renewable once a year the bylaws state the same purposes exempt_organization letter is dated granting sec_501 the ptimary activity of this organization during all the years under audit was the sale of charity game tickets during licensed bingo_games therefore the proceeds are eauhiect to wagering and excise_taxes the proceeds from the sale of the charity game tickets is then turned over to the in april of and has obtained several bingo licenses trom the state of for their general exnenses the organization began conducting bingos ‘ when the organization applied for exemption exempt_organizations were only allowed to conduct bingos twice weekly in the state of no outside solicitation of funds is conducted form 886-a - department of the treasury-internal revenue service catalog number 20810w publish no irs goy page -_ la form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number terre anded ween applicable law sec_501 of the irc grants exemption to civic leagues or organizations not organized for profit but operated exclusively ‘for the promotion of social welfare the net earings of which are devoted exclusively to charitable educational or recreational purposes the regulations describe the promotion of social welfare as promoting m some way the common good and general welfare of the commiunity such as bringing about civic betterment and social improvements the concept of social welfare suggests benefits affecting a whole community of people rather than a private group of citizens 316_f2d_151 while some activities promote social welfare only if the community as a whole is the recipient of the services others may promote social welfare even though the particular services are limited to members inherent in the definition of social welfare is the concept that only if persons generally within the community benefit will an activity promote the social welfare of the commumity 331_f2d_923 in the exceptional case an orgariization whose services are made available solely to its members will by the same nature of the services and the group receiving them be considered as benefiting the community as a whole in such exceptional cases it must be clearly established that making the service available to the particular group benefits the community as a whole even though some private interest may be served by the organization it may nevertheless qualify for exemption as a sec_501 k organization - an organization must be operated exclusively for the promotion of social welfare if it is to qualify for exemption according to the regulations an organization is considered to be operated exctusively for the promotion of social welfare if it primarily engages in social welfare activities regs c - a the regulations state that the promotion of social welfare does not include the promotion of social welfare to the operation of social_club for the benefit of its members nor does i it inchide carrying on business with the general_public i in a manmer similar to organizations operated for profit the extent to which an organization engages in social activities for the benefit of its members is a factor in determining whether it is primatily engaged in social welfare activities even if a substantial part of an organization's activities consists of social functions for the benefit pleasure and-recreation of its members it may qualify for exemption under sec_501 if it is primarily engaged in social welfare activities revrul_66_179 c b regs -1 a gi social welfare organizations are not precluded from engaging in business activities as a means of financing their social welfare programs however the regulations provide that an organization is not operated exchusively for the promotion of social welfare if its primary activity is carrying on a a business with the general_public a nonprofit organization created exclusively for the promotion of social welfare that conducted a weekly drawing among members of the general_public as its principal activity was held not exempt under sec_501 rev_rul -2 c b the drawings ‘were operated by nonmember employees and tickets were sold to the general_public mainly by nonmembers on a commission basis the income attributable to the weekly drawings constituted the primary source of the organization's overall stoss receipts the major portion of these receipts was used to pay general_expenses of the organization and anly a small portion was used in furtherance of the organization's stated purposes since the organization was not operated primarily for the promotion of social welfare it was not considered as s being engaged exclusively in social welfare activities within the meaning of the regulations department of the treasury-internal revenue service form a catalog number 20810w pubiish no irs gov page px hoc 886-a form rev date schedule number or exhibit explanations of items name of taxpayer tax identification_number yaar period ended government's position during the examination there was no permanent mechanism in place to maintain records distinguishing between income from members and non-members gambling transferring of funds to ' payment of related expenses tc forms were not previously filed by the organization until they were secured during the audit even though the organization had way over the dollar_figure of gross_receipts from bingos and the sale of charity game tickets information ie bingo reports provided do not indicate how much income was received from members and how much was teceived from the general_public meeting minutes lack detail in regard to this organization's exempt_activities bingo as well as the sale of charity game tickets are predominately attended by the general_public which are considered untelated social welfare activities after exempt status under sec_501 as a social_welfare_organization was granted it appears that the organization has deviated from its exempt_purpose and is only conducting a business with the general_public the organization derives profits from the sale of charity game tickets which displays the required nrofit motive therefore exempt status under sec_501 as a social_welfare_organization should be revoked effective at the time the organization applied for exempt status exempt_organizations in the state of licensed bingos twice weekly it appears that this organization was created to allow’ licensed bingos in the state of asferring the profits to the ' i were only allowed to conduct to conduct additional or their opexation who had bingo licenses and -- who had bingo licenses have both number conclusion organization's position this organization has failed to provide their position on the technical issues revocation of exempt status under sec_501 is being proposed as it appears that the organization was created by the the organization has previously agreed to this agent securing delinquent forms 11-c and wagering and excise_tax retums for the sale of charity game tickets at their licensed bingos they agreed to have the service_center bill them for their tax_liability co obtain additional bingo licenses and having the profits transferred to their organization it appears to have very minimal sec_501 social welfare activities other than the licensed bingos and the sale of charity game tickets to the general_public as of bad ail their bingo licenses suspended because of vioiations a ucr at investigation by the bureau of state lottery charitable gaming division it was determined that the licenses were suspended because of hindering or obstructing bureau personnel in the performances of their duties bingo net_proceeds diverted for questionable purposes as reponed in the charitable gaming highlights volume form b86-a department of the treasury-intamal revenue service this organization has not responded to this agent's phone calls or certified mail requests regarding the examination reports catalog number 20b10w page publish no irs gov
